 
 
Exhibit 10.1
 
AGREEMENT AND RELEASE
This Agreement and Release (Agreement) is dated October 20, 2016 (Today), and is
between Herbert A. Fritch (you), and HealthSpring, Inc., a Delaware corporation
(the Company).
You and the Company intend to be legally bound by this Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement. Under this Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.
1.  Your Termination Date.  Your employment with the Company will end on account
of your retirement on November 11, 2016 (the Termination Date). Your formal job
responsibilities will end on the Termination Date.
2.  Your Promises to the Company.

a. "Cigna" means, as used throughout this Agreement, Cigna Corporation and any
subsidiaries or affiliates of Cigna Corporation.

b. You will, on or before your Termination Date, return to Cigna any Cigna
property that you now have (for example: identification card, access card,
office keys, computer, cell phone, Blackberry, company manuals, office
equipment, records and files). You represent that you have not retained any
copies, duplicates, reproductions, computer disks, or excerpts thereof, whether
in hard copy or electronic form, of Cigna's documents. You agree that, by
signing this Agreement, you are formally resigning, as of the Termination
Date, from all officer or director positions you hold with Cigna and will sign
any additional paperwork that may be reasonably required by Cigna or law to
effectuate such resignation.

c. You agree that, other than in the good faith performance of your services to
Cigna before your Termination Date, you will not, without first obtaining
Cigna's written permission, (i) disclose any Confidential Information to anyone
other than Cigna employees who have a need to know the Confidential Information
or (ii) use any Confidential Information for your benefit or for the benefit of
any other person, firm, operation or entity unrelated to Cigna. "Confidential
Information" means all information that is (a) disclosed to or known by you as a
consequence of or through your employment with the Company or its affiliates and
(b) not generally known to persons, corporations, organizations or others
outside of Cigna. Confidential Information includes, but is not limited to,
technical or non-technical data, formulas, computer programs, devices, methods,
techniques, processes, financial data, personnel data, customer specific
information, confidential customer lists, production and sales information,
supplier specific information, cost information, marketing plans and strategies,
or other data or information that constitutes a trade secret or is otherwise
treated as being confidential by Cigna. It shall not, however, be a violation of
this paragraph for you to provide Confidential Information to any federal, state
or local governmental agency or commission, including but not limited to, the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
the Securities and Exchange Commission. After an item of Confidential
Information has become public knowledge, you shall have no further obligation
under this paragraph 2.c regarding that information so long as you were not
responsible, directly or indirectly, for permitting the information to become
public knowledge in violation of this paragraph or without Cigna's consent.

 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding any other provisions of this paragraph 2.c or this Agreement,
pursuant to 18 USC Section 1833(b), you shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of any
Confidential Information that is a trade secret that is made: (a) confidentially
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  If you file a lawsuit for retaliation by Cigna for reporting a suspected
violation of law, you may disclose such trade secret to your attorney and use
the trade secret information in related court proceedings, provided that you
file any document containing the trade secret information under seal and do not
disclose the trade secret, except pursuant to court order.




d. For three years after your Termination Date, you will not, directly or
indirectly, within any part of the United States or any other country where
Cigna conducts business as of the Termination Date:




(1) (i) Manage, control, participate in, consult with, render services for, be
employed in an executive, managerial or administrative or other capacity by, or
in any manner engage in any business, entity or company (collectively
"Competitors") that provides products or services that compete with those
provided by Cigna, including the following: health care and benefits related
products and services, independent practitioner administration, managed-care
plans for Medicare and Medicaid recipients, group disability insurance and
administration services, life and accident insurance, and related services
(collectively, "Competitive Services"); (ii) establish, own, operate, invest in,
fund or otherwise have any financial interest in a business that provides
Competitive Services (other than being: (a) a passive owner of not more than 5%
of the outstanding stock of any class of a corporation that is publicly traded,
so long as you have no active participation in the business of such corporation,
or (b) a passive investor of not more than 10% of the outstanding stock of any
private equity fund or entity identified on Exhibit A, or any other private
equity fund, so long as you have no active participation in the management of
such fund (or the companies in which the fund makes investments) or entity,
except that if you are called upon to make an investment decision, you may
present such activity to Cigna for approval in a manner consistent with past
practice related to the Guidon funds, such approval not to be unreasonably
withheld); or (iii) work for or become employed by a Competitor (not including
any separately managed division of subsidiary of a Competitor that is not itself
a Competitor and your services are provided only to such division or
subsidiary).

(2) Entice, encourage, persuade, or solicit (or attempt to entice, encourage,
persuade, or solicit) (collectively, "solicit") any Cigna employees as of the
Termination Date either to terminate employment with Cigna or to become employed
as an employee or independent contractor by you or by any business that you may
become employed by or affiliated in any way with after leaving Cigna.

This paragraph 2.d(2) shall not apply to applications for employment submitted
by Cigna employees with the consent of Cigna, in response to general
advertisements or to applications submitted voluntarily by Cigna employees;
provided that, prior to the submission of applications for, or offers of,
employment, such Cigna employees have not been solicited (as defined above) by
you or by anyone acting on your behalf and that you have not been involved,
either directly or indirectly, in hiring the Cigna employee or identifying the
Cigna employee as a potential recruit.

 
 
 
2

--------------------------------------------------------------------------------

 

(3) Hire any person who was a Cigna employee at any time during the 12-month
period immediately prior to your Termination Date.

(4) Solicit (as defined in paragraph 2.d.(2) above) in any manner any Covered
Customers (as defined below) to (i) terminate or alter their business dealings
with Cigna; (ii) reduce the volume of their business dealings with Cigna; or
(iii) enter into any new business arrangements with you or any business or
enterprise with which you may become employed or affiliated in any way after
leaving Cigna, if such business arrangements would compete with, or adversely
affect, any business arrangements that such Covered Customer has with Cigna
Today or has been planning to establish during the three-month period ending
Today. "Covered Customers" means any and all of the customers of Cigna who were
customers during the 12-month period ending on your Termination Date and with
whom you dealt or had more than casual contact in connection with Cigna business
during and by virtue of your employment with Cigna.

(5) Solicit (as defined in paragraph 2.d(2) above) in any manner any Covered
Vendors (as defined below) to: (i) terminate or alter their business dealings
with Cigna; (ii) reduce the volume of their business dealings with Cigna; or
(iii) enter into any new business arrangements with you or any business or
enterprise with which you may become employed or affiliated in any way after
leaving Cigna, if such business arrangements would compete with, or adversely
affect, any business arrangements that any such Covered Vendor has with Cigna
Today or, at any time during the three-month period ending Today, that Cigna has
been planning to establish. "Covered Vendors" means any and all of the vendors
of Cigna with whom/which you dealt or otherwise had more than casual contact in
connection with Cigna business during and by virtue of your employment with
Cigna. For the avoidance of doubt, Covered Vendors shall include any individual
provider, group of providers, and collaborative accountable care organizations
that contract with Cigna.

e. You acknowledge and agree that you have, and in the past have had, access to
Cigna's Confidential Information, that you handle matters throughout the United
States, that Cigna's business competes on a global basis, that Cigna's sales and
marketing plans are for continued expansion throughout the United States of
America and globally, and that the global nature of the non-compete and
non-solicitation restrictions contained in paragraph 2.d and the time
limitations contained in paragraph 2.d are reasonable and necessary to protect
Cigna's legitimate business interests and Confidential Information. You further
agree that if any court or arbitrator determines that paragraph 2.d or any part
of it is unenforceable because of the duration, area or scope of activities
restricted, then the court or arbitrator shall have the power and authority to
reduce the duration, area or scope to the maximum allowed by applicable law and,
in its reduced form, the provision shall then be enforced and you will abide by
the provision as altered.

f. You agree to cooperate with Cigna in all investigations, litigation and
arbitrations of any kind, to assist and cooperate in the preparation and review
of documents and in meetings with Cigna attorneys, and to provide truthful
testimony as a witness or a declarant in connection with any present or future
court, administrative agency, or arbitration proceeding involving Cigna and with
respect to which you had or received relevant information about during the
course of your employment with the Company; provided, however, that Cigna shall
take no adverse action against you nor shall it be a breach of this agreement,
if you provide truthful testimony as a witness or declarant in connection with
any present or future court, administrative agency or arbitration proceeding
involving Cigna even if such testimony is adverse to Cigna. Cigna will reimburse
you, upon production of appropriate receipts and in accordance with Cigna's then
existing Business Travel Reimbursement Policy, the reasonable business expenses
(including coach air transportation, hotel, and, similar expenses) incurred by
you in connection with such assistance. All receipts for such expenses must be
presented for reimbursement within 45 days after the expenses are incurred in
providing such assistance.

 
 
 
 
3

--------------------------------------------------------------------------------

 

g. You agree that you will not at any time make any verbal or written statement,
whether in public or in private, that disparages in any way Cigna's integrity,
business reputation, or performance, or disparages any of Cigna's directors,
officers, or employees.  It shall not, however, be a violation of this paragraph
for you to make truthful statements (i) when required to do so by a court of law
or arbitrator, by any governmental agency having supervisory authority over
Cigna's business or by any administrative or legislative body (including a
committee thereof) with actual or apparent jurisdiction to order you to divulge,
disclose or make accessible such information, (ii) to the extent necessary with
respect to any litigation, arbitration or mediation involving this Agreement,
including but not limited to, enforcement of this Agreement or (iii) in
connection with any proceeding or investigation conducted by a federal, state or
local governmental agency, including but not limited to, the Equal Employment
Opportunity Commission, or when exercising rights protected by the National
Labor Relations Act or the Securities Exchange Act. As of the 10th anniversary
of your Termination Date, the Company agrees that it will not seek to recover
any amounts paid to you under this Agreement relating to a breach of this
paragraph 2g., but will continue to reserve its right to pursue any other relief
available in law or equity consistent with paragraph 15 below.

h. You hereby acknowledge that you are aware that the securities laws of the
United States generally prohibit any person who has material non-public
information about a company from, among other things, (1) purchasing or selling
securities of such company or securities convertible into such securities on the
basis of such information or (2) communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person may purchase or sell such securities or securities convertible into such
securities. Accordingly, you agree that you will not make any purchase or sale
of, or otherwise consummate any transactions involving, Cigna securities or
securities convertible into Cigna securities, including with respect to your
Cigna 401(k) account, while in possession of material Confidential Information
regarding Cigna, nor will you communicate such information in a manner that
violates the securities laws of the United States (regardless of whether such
communication would be permitted elsewhere in this Agreement.) If you consummate
a transaction involving Cigna securities (or securities convertible into Cigna
securities), you will file (or cause to be filed) any and all reports or
notifications that may be required under Section 16 of the Securities and
Exchange Act of 1934, as amended.

3.  Pay and Benefits Until and After Termination Date.

a. From Today until your Termination Date, the Company will continue to pay you
a salary at your current regular salary rate and will reimburse you for all
expenses in accordance with the Company's reimbursement policy, and you and your
eligible dependents may continue to participate in the Company's employee
benefits programs in accordance with the terms of those programs.

b. You understand and agree that you will not be covered by the Cigna Short-Term
Disability Plan or Cigna Long-Term Disability Plan after the Termination Date.

c. You will continue to accrue Paid Time Off through your Termination Date, but
will not be entitled to use any further time off benefits after Today unless
specifically approved by the Company. The Company will make a lump sum payment
to you within 30 days after your Termination Date for any Paid Time Off days you
earned but have not used prior to your Termination Date.

d. If you die before your Termination Date, the date you die will automatically
be your new Termination Date and your salary will be payable only until your new
Termination Date. If you die before the Company pays you all amounts due under
paragraphs 3.a and 3.c of this Agreement, the remaining amounts will be paid to
your surviving spouse or, if you have no surviving spouse, to your estate. If
you die before the payment of any other amounts described in this paragraph 3,
the payments will be made under the terms of the applicable plan.

e. None of the payments described in this paragraph 3, except for salary
payments under paragraph 3.a, will be treated as eligible earnings for any
benefits purposes, and salary payments will be treated as eligible earnings only
to the extent provided by the terms of the applicable benefit plan.

f. Any coverage you have under the Cigna Medical Plan or Cigna Dental Plan on
your Termination Date will expire at the end of the month containing your
Termination Date. You may elect to continue your Company group health care
coverage for up to 18 additional months under the provisions of COBRA. You may
elect coverage under the Company's retiree health care plan to begin as early as
the month after your Termination Date or, if you elect COBRA coverage, the month
after your COBRA coverage ends. You will be billed monthly for COBRA coverage.
You may convert certain group benefits coverages to individual coverages under
the terms of the Company's benefits program. Any benefit coverage for which you
may be eligible under the Cigna retiree health care and life insurance plans
will be provided to you under the provisions of those plans but only to the
extent that Cigna continues to provide such benefits to retirees.

 
 
 
4

--------------------------------------------------------------------------------

 

g. Any benefits you may have earned under the Cigna Deferred Compensation,
401(k) and Supplemental 401(k) Plans or other deferred payment arrangements will
be paid to you under the terms and provisions of those plans and arrangements.

h. Until your Termination Date any options on Cigna Corporation stock that you
hold will continue to vest under the terms of the applicable plan and your
applicable grant, including the terms and conditions that you must continue to
honor. You may exercise vested options only in accordance with the terms of the
plan and grants and subject to Cigna Corporation's Insider Trading Policy. Any
unexercised and unvested options that you hold on your Termination Date will be
subject to the terms of the applicable plans and grant documents.

i. Any shares of restricted Cigna Corporation stock (RSGs) that you hold on your
Termination Date will vest (i.e. restrictions will lapse) on your Termination
Date.

j. You will be entitled to receive payments at the time and in the form
specified in, and in accordance with the terms of, the Cigna Long-Term Incentive
Plan for a prorated number of the Strategic Performance Shares (SPS) that have
been awarded to you, based on the number of months that you were employed during
each 36-month performance period, as follows:

9,078 of SPS granted for 2014-2016
4,297 of SPS granted for 2015-2017
1,397 of SPS granted for 2016-2018

k. No executive financial services benefits will be provided after your
Termination Date.

l. For the commitment herein, Cigna is offering you the opportunity to provide
advisory services and you agree to provide such services. The terms and
conditions of such advisory services shall be set forth in a separate Advisory
Services Agreement to be entered into between you and Cigna. In no event shall
the services you provide pursuant to such Advisory Services Agreement be more
than 30% of the average level of services you performed for Cigna during the
36 months immediately prior to your retirement.

m. You will receive no other money or benefits from the Company, except as
provided in this Agreement.

n. You acknowledge and agree that the provisions related to "Restricted Cigna
Shares" as provide for in Section 6 of the Retention Agreement will remain in
force and effect after your Termination Date on account of your retirement,
expiring on January 31, 2017.

 
 
 
5

--------------------------------------------------------------------------------

 
4.  Acknowledgment and Release of Claims.

a. You acknowledge that there are various local, state, and federal laws that
prohibit, among other things, employment discrimination on the basis of age,
sex, race, color, national origin, religion, disability, sexual orientation, or
veteran status and that these laws are enforced through the Equal Employment
Opportunity Commission, Department of Labor, and state or local human rights
agencies. Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964 (Title VII); the Age Discrimination in Employment Act (ADEA); the
Americans with Disabilities Act (ADA); the Employee Retirement Income Security
Act (ERISA); 42 U.S.C. Section 1981; the Family and Medical Leave Act (FMLA);
the Fair Labor Standards Act (FLSA), etc., as each may have been amended, and
other state and local human or civil rights laws, as well as other statutes
which regulate employment; and the common law of contracts and torts. You
acknowledge that the Company has not (i) discriminated against you in
contravention of these laws; (ii) breached any contract with you; (iii)
committed any civil wrong (tort) against you; or (iv) otherwise acted unlawfully
toward you.

You further acknowledge that except for any benefits to which you are entitled
under any employee benefit programs in which the Company participates, the
Company or Cigna has paid and, upon payment of the amounts provided for in this
Agreement, will have paid you: (i) all salary, wages, bonuses and other
compensation that might be due to you, including any and all amounts provided
for in the Retention Agreement and (ii) all reimbursable expenses, if any, to
which you may be entitled.

b. On behalf of yourself, your heirs, executors, administrators, successors and
assigns, you hereby unconditionally release and discharge Cigna, the various
plan fiduciaries for the benefit plans maintained by or on behalf of Cigna, and
their successors, assigns, affiliates, shareholders, directors, officers,
representatives, agents and employees (collectively, Released Person) from all
claims (including claims for attorneys' fees and costs), charges, actions and
causes of action, demands, damages, and liabilities of any kind or character, in
law or equity, suspected or unsuspected, past or present, that you ever had, may
now have, or may later assert against any Released Person, arising out of or
related to your employment with, or termination of employment from, the Company.
To the fullest extent permitted by law, this release includes, but is not
limited to: (i) claims arising under the ADEA, the Older Workers Benefit
Protection Act, the Workers' Adjustment and Retraining Notification Act, ERISA,
FMLA, ADA, FLSA, and any other federal, state, or local law prohibiting age,
race, color, gender, creed, religion, sexual preference/orientation, marital
status, national origin, mental or physical disability, veteran status, or any
other form of unlawful discrimination or claim with respect to or arising out of
your employment with or termination from the Company, including wage claims;
(ii) claims (whether based on common law or otherwise) arising out of or related
to any contract (whether express or implied); (iii) claims under any federal,
state or local constitutions, statutes, rules or regulations; (iv) claims
(whether based on common law or otherwise) arising out of any kind of tortious
conduct (whether intentional or otherwise) including but not limited to,
wrongful termination, defamation, violation of public policy; and (v) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by you or on your behalf against
any Released Person, which you agree to immediately dismiss with prejudice.

For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed. You are aware that there
may be discovery of claims or facts in addition to or different from those known
or believed to be true with respect to the matters related herein. Nevertheless,
it is your intention to fully, finally, and forever settle and release all such
matters, and all claims related thereto, which now exist, may exist, or
heretofore have existed between you and any Released Person, whether suspected
or unsuspected. In furtherance of such intention, this Agreement shall be and
remain in effect as a full and complete release of all such matters,
notwithstanding the discovery or existence of any additional or different claims
or facts relative thereto.

You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to consent to become, a member of any class
in a case in which claims are asserted against any Released Person that are
related in any way to your employment with or termination of employment from the
Company, and that involve events that occurred on or before the date you signed
this Agreement. If, without your prior knowledge and consent, you are made a
member of a class in any such proceeding, you will opt out of the class at the
first opportunity afforded to you after learning of your inclusion. In this
regard, you will execute, without objection or delay, an "opt-out" form
presented to you either by the court in which such proceeding is pending or by
counsel for any Released Person who is made a defendant in any such proceeding.

 
 
 
6

--------------------------------------------------------------------------------

 

c. This Release does not include (and you and the Company are not releasing):

(1) any claims against the Company for promises it is making or has made to you
in this Agreement;

(2) any claims for employee benefit payments to which the Plan Administrator
determines you are entitled under the terms of any retirement, savings, or other
employee benefit programs in which the Company participates; provided such
determination is not arbitrary and capricious (but your Release does cover any
claims you may make for severance benefits and any claims for benefits beyond
those provided under the terms of the applicable program);

(3) any claims against the Company for promises it has made to you under any
Cigna stock or option grants to the extent that the circumstances resulting in
such claim arise after the date you sign this Agreement;

(4) any claims against the Company that may arise after the date you sign this
Agreement;

(5) any claims covered by workers compensation or other laws that are not, or
may not be, as a matter of law, releasable or waivable;

(6) any rights you have to indemnification under the Company's (and, if
applicable, any Company affiliate's) by-laws, directors and officers liability
insurance or this Agreement or any rights you may have to obtain contribution as
permitted by law in the event of entry of judgment against you as a result of
any act or failure to act for which you and the Company are jointly liable; and

(7) any claims that you did not knowingly and voluntarily waive your rights
under the ADEA.

5.  No Admission of Wrongdoing.  Just because the Company is entering into this
Agreement and paying you money, the Company is not admitting that it (or any
Released Person) has done anything wrong or violated any law, rule, order,
policy, procedure, or contract, express or implied, or otherwise incurred any
liability. Similarly, by entering into this Agreement, you are not admitting
that you have done anything wrong or violated any law, rule, order, policy,
procedure, or contract, express or implied, or otherwise incurred any liability.
6.  Applicable Law and Exclusive Forum.  This Agreement is being made in
Pennsylvania. Therefore, this Agreement, including the promises contained in
paragraph 2.b, c, d, e, f, g and h of this Agreement (the "Covenants") will be
interpreted, enforced and governed under the laws of Pennsylvania (without
regard to its conflict of laws principles); provided, however, that your
eligibility for, or the amount of any, employee benefits shall be subject to the
terms of the applicable benefit plans and the provisions of the Employee
Retirement Income Security Act of 1974, as amended (ERISA). Additionally, you
and Cigna hereby agree that that any controversy or proceeding arising out of or
relating to the Covenants shall be brought exclusively in the United States
District Court for the Eastern District of Pennsylvania ("Federal Court") or in
any Pennsylvania court where venue is appropriate and that has subject matter
jurisdiction over the dispute (collectively, "Pennsylvania Courts") if the
Federal Court lacks subject matter jurisdiction to adjudicate the dispute or
controversy. Additionally, you and Cigna expressly waive any defense of
inconvenient forum and any other venue or jurisdiction-related defenses that you
each might otherwise have in such a proceeding brought in the Federal Court or
Pennsylvania Courts.
 
 
 
7

--------------------------------------------------------------------------------

 
7.  Arbitration.  Without in any way affecting the release in paragraph 4, any
and all disagreements, disputes or claims listed below will be resolved
exclusively by arbitration in the Philadelphia, Pennsylvania area; provided,
however, that this Arbitration provision shall not apply to claims or actions
that are based (in whole or in part) on or arise out of the Covenants.
Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company. Copies of the Arbitration Policy and Rules and Procedures have been
provided to you. A legal judgment based upon the Arbitrator's award may be
entered in any court having jurisdiction over the matter. Each party shall be
liable for its own costs and expenses (including attorneys' fees). You and the
Company agree to arbitrate anything:

a. related in any way to this Agreement or how it is interpreted or implemented
(including the validity of your ADEA waiver); or

b. that involves your employment with Company or the termination of that
employment, including any disputes arising under local, state or federal
statutes or common law (if for any reason your release and waiver under
paragraph 4 is found to be unenforceable or inapplicable).

8.  Final and Entire Agreement; Amending the Agreement.  This Agreement is
intended to be the complete, entire and final agreement between you and the
Company. It fully replaces all earlier agreements or understandings; however, it
does not replace the terms of any:

a. Cigna stock or option grants you might have received or the terms of any
employee benefit plan;

b. Arbitration agreement that you currently have with Cigna which shall remain
in full force and effect;

c. Agreement you might have entered into with the Company that requires you to
pay back money to the Company, or that authorizes the Company to deduct money
from your pay, when your employment terminates or at any other time; or

d. Agreement you may enter into pursuant to which you provide advisory services
to Cigna following your retirement.

Neither you nor the Company has relied upon any other statement, agreement or
contract, written or oral, in deciding to enter into this Agreement.
Any amendment to this Agreement must be in writing and signed by both you and
the Company. Any waiver by any person of any provision of this Agreement shall
be effective only if in writing, specifically referring to the provision being
waived and signed by the person against whom enforcement of the waiver is being
sought. No waiver of any provision of this Agreement shall be effective as to
any other provision of this Agreement except to the extent specifically provided
in an effective written waiver. If any provision or portion this Agreement is
determined to be invalid or unenforceable in a legal forum with competent
jurisdiction to so determine, the remaining provisions or portions of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law and the invalid or unenforceable provisions or portions shall be deemed
to be reformed so as to give maximum legal effect to the agreements of the
parties contained herein.
 
 
 
8

--------------------------------------------------------------------------------

 
9.  Your Understanding.  By signing this Agreement, you admit and agree that:

a. You have read this Agreement.

b. You understand it is legally binding, and you were advised to review it with
a lawyer of your choice.

c. You have had (or had the opportunity to take) at least 21 calendar days to
discuss it with a lawyer of your choice before signing it and, if you sign it
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period.

d. You realize and understand that the release covers certain claims, demands,
and causes of action against the Company and any Released Persons relating to
your employment or termination of employment, including those under ADEA.

e. You understand that the terms of this Agreement are not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.

f. You are signing this Agreement knowingly, voluntarily and with the full
understanding of its consequences, and you have not been forced or coerced in
any way.

10.  Revoking the Agreement.  You have seven calendar days from the date you
sign this Agreement to revoke and cancel it. To do that, a clear, written
cancellation letter, signed by you, must be received by Kristen Gorodetzer,
Cigna Corporation, 1601 Chestnut Street TL05Z, Philadelphia, PA, 19192 before
5:00 p.m. Eastern Time on the seventh calendar day following the date you sign
this Agreement. This Agreement will have no force and effect until the end of
that seventh day; provided that, during such seven-day period, the Company shall
not be able to revoke this Agreement or cancel it.
11.  If Legal Action Is Started by You.  You understand and agree that the
Company's main reason for entering into this Agreement is to avoid lawsuits and
other litigation. Therefore, if any legal action covered by this Agreement
(other than claims excluded from the release provisions of this Agreement) is
started by you (or by someone else on your behalf) against any Released Person,
you agree to withdraw such proceeding or claim with prejudice.
If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of the later of such request or your
being given the opportunity to opt out), then in addition to any other equitable
or legal relief that the Company may be entitled to:

a. You may forfeit all or any portion of the amounts due hereunder;

b. You agree to pay back to the Company within 60 days after receipt of written
notice from the Company all the money you receive under paragraph 3 (except
sub-paragraphs 3.a and 3.g); and

c. You agree to pay the Company the reasonable costs and attorneys' fees it
incurs in defending such action.

 
 
 
9

--------------------------------------------------------------------------------

 
You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement. (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys' fees and/or costs
in defending that claim, at the conclusion of that action.)
Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company or you, as the case may be, may require the other
party to execute promptly a release that is legal and enforceable and does not
extend to Claims not released under paragraph 4. If you fail to execute such a
release within a reasonable period of time, then this Agreement shall be null
and void from Today on, and any money paid to you by the Company after Today
under paragraph 3 (except sub-paragraphs 3.a and 3.g) and not previously
returned to the Company, will be treated as an overpayment. You will have to
repay that overpayment to the Company with interest, compounded annually at the
rate of 4%. However, the repayment provision in this paragraph does not apply to
legal actions in which you claim that your release of ADEA claims was not
knowing and voluntary.
This paragraph 11 does not apply to anything of value given to you for which you
actually performed services and by law you are entitled to receive.
Neither this paragraph 11, nor anything else in this Agreement, is intended to
prevent you from instituting legal action for the sole purpose of enforcing this
Agreement or from filing a charge with, furnishing information to, or
participating in an investigation conducted by, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any comparable federal, state or local governmental agency;
provided however, that, with the exception of any whistleblower award from the
Securities and Exchange Commission, you expressly waive and relinquish any right
you might have to recover damages or other relief, whether equitable or legal,
in any such proceeding concerning events or actions that arose on or before the
date you signed this Agreement. You agree to inform the EEOC, any other
governmental agency, any court or any arbitration organization that takes
jurisdiction over any matter relating to your employment or termination of
employment that this Agreement constitutes a full and final settlement by you of
all claims released hereunder.
12.  Representations.  The Company represents and warrants that (a) the
execution, delivery and performance of this Agreement has been fully and validly
authorized by all necessary corporate action (including, without limitation, by
any action required to be taken by the board of directors of the Company or any
affiliate, any committee of such board or any committee or designee
administering the applicable Cigna plans); (b) the Cigna officer signing this
Agreement on behalf of the Company is duly authorized to do so; (c) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or any affiliate is a party
or by which it is bound; and (d) upon execution and delivery of this Agreement
by the parties, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.
13.  Notices.  Except as provided below, any notice, request or other
communication given in connection with this Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered to the
recipient or (b) provided that a written acknowledgement of receipt is obtained,
three days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
specified in this paragraph 13 (or such other address as the recipient shall
have specified by ten days' advance written notice given in accordance with this
paragraph 13). Such communication shall be addressed to you as follows (unless
such address is changed in accordance with this paragraph 13):
Herbert A. Fritch
 
and to the Company or Cigna as follows:
 
Kristen Gorodetzer, Cigna Corporation
1601 Chestnut Street TL05Z
Philadelphia, PA, 19192
However, Cigna and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.
 
 
10

--------------------------------------------------------------------------------

 
14.  Successors and Assigns.  This Agreement will be binding on and inure to the
benefit of the parties and their respective successors, heirs (in your case) and
permitted assigns. No rights or obligations of the Company under this Agreement
may be assigned or transferred without your prior written consent, except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or a sale,
liquidation or other disposition of substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to the
Company (or in connection with a purchase of Company assets, assumes the
liabilities, obligations and duties of the Company under this Agreement), either
contractually or as a matter of law. Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company's prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by will or operation of law or pursuant to the terms of the
applicable plan, program, grant or agreement of Cigna or the Company. In the
event of your death or a judicial determination of your incompetence, references
in this Agreement to you shall be deemed to refer, where appropriate, to your
legal representative, or, where appropriate, to your beneficiary or
beneficiaries.
15.  Injunctive Relief.  You agree that Cigna shall, in addition to any other
relief available at law or equity, be entitled to injunctive relief and/or to
have the restrictive covenants contained in paragraph 2.b, c, d, e, f, g and h
specifically enforced by a court of competent jurisdiction (without the
requirement to post a bond), it being agreed that any breach or threatened
breach of the restrictive covenants set forth in paragraph 2.b, c, d, e, f, g
and h would cause irreparable injury to Cigna and that monetary damages alone
would not provide an adequate remedy. The remedies contained herein are
cumulative and are in addition to any other rights and remedies Cigna may have
at law or in equity.
16.  This Agreement is not effective or binding on either party until fully
signed by both parties.
The persons named below have signed this Agreement on the dates shown below:


October 20, 2016
/s/ Herbert A. Fritch
Date
Herbert A. Fritch
       
October 20, 2016
/s/ John Murabito
Date
John Murabito
 
on behalf of the Company

 
 
 
 
 
11

--------------------------------------------------------------------------------